                                                                                                               Rev. October 3, 2016

                                                 PLEA MINUTE SHEET
                                    IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

CR 19-4439 JAP                                                         UNITED STATES vs. Perez
                Before The Honorable John F. Robbenhaar, United States Magistrate Judge
Hearing Date:   09/18/2020                                     Time In and Out:          1:56 p.m.-2:33 p.m.

Clerk:          K. Hernandez de Sepulveda                      Digital Recording:        [Select Digital Audio] ABQ Zoom

Defendant:      Joseph Mathew Perez                            Defendant’s Counsel:      Joe M. Romero, Jr.

AUSA:           Paul Schied                                    Interpreter:              N/A                                     Sworn

                                                                                                                                 Waived

     Defendant Sworn                                                  First Appearance

     Consent to proceed before a magistrate judge executed with full knowledge of meaning and effect.

     Deft acknowledges receipt of:     Indictment

     If Deft proceeding by way of information, Deft acknowledges right to an indictment and waives that right.

     Terms and conditions of proposed plea agreement               Defendant indicates understanding of its terms.
     explained.

     Factual predicate to sustain the plea provided.

     Deft questioned re Deft’s age, education, physical/mental condition, and whether under the influence of alcohol, drugs, or
     any medication. Deft advised of charge(s), penalties and possible consequences of the plea.

     Deft advised of constitutional rights, loss of rights, and maximum possible penalties (including imprisonment, fine,
     supervised release, probation, SPA, restitution, and any forfeitures).

     Deft questioned re time to consult with attorney and if satisfied with his or her representation.

     Court finds Deft fully understands charge(s) and the consequences of entering a guilty plea to that charge (or those charges).

     Deft pleads GUILTY to: Indictment

     Allocution by Deft on elements of charge(s).

     Court finds plea freely, voluntarily, and intelligently made; plea of guilty accepted.

     Deft adjudged guilty.

     Acceptance of plea agreement deferred until final disposition hearing by district judge.

     Sentencing Date: to be notified

     Defendant to Remain in Custody

     Present conditions of release continued                          Conditions changed to:

     Penalty for failure to appear explained

     Presentence Report Ordered                                       Expedited (Type III)

     Other Matters: Court accepts Defendant’s waiver; Court inquires as to why this hearing should be held at this time; Defense
     counsel and Government respond; Court makes findings as to why this hearing was held at this time; Defendant waives
     personal presence at hearing

     Matters re: Detention: Defense counsel argues for continued release on current conditions; government responds, defers to
     the court; Pretrial Officer Marrufo-Ramos addresses the court as to defendant's compliance with conditions; court findings.
Rev. October 3, 2016
